Title: From George Washington to Brigadier General William Smallwood, 8 March 1777
From: Washington, George
To: Smallwood, William

 

Sir
Morris Town March 8th 1777

The present weak state of our army, and the appearance of a speedy movement being intended by the ennemy make it necessary that I should use every resource to augment our numbers in the most expeditious manner possible. You will therefore immediately call upon the commanding officers of all the regiments of yr state, and order them without delay to repair to camp, with such men as they have already collected; leaving a proper number of officers to prosecute the business of recruiting, which must not by any means be impeded or retarded. I am sensible, that the drawing troops into real service, before the regiments are properly completed and arranged, is injurious in many respects, but the exigency of our affairs makes it at this time indispensible; and I must urge it upon you to take every method in your power to hasten their coming forward. I must also request you will send me forthwith exact returns of the number of men now raised in your state. I am Sir Yr most hum. servt.
